Citation Nr: 1116150	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for carcinogenic tumors, to include as due to herbicide exposure.

4.  Entitlement to service connection for liver cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims of service connection for erectile dysfunction and hypertension are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had service in the Republic of Vietnam.

2.  There is no evidence of carcinogenic tumors or liver cancer in service, or for approximately 29 years after service separation.

3.  The Veteran's currently diagnosed carcinogenic tumors and liver cancer are not among the disabilities for which presumptive service connection for herbicide exposure may be warranted.  




CONCLUSIONS OF LAW

1.  Carcinogenic tumors were not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Liver cancer was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2006 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the May 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for carcinogenic tumors and liver cancer, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis, and no competent evidence that any claimed disability may be related to the Veteran's military service.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In this case, the Veteran asserts that his currently diagnosed carcinogenic tumors and liver cancer are directly related to his military service, specifically to exposure to herbicides during his service in Vietnam.


Criteria

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, governing law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, to include AL amyloidosis, chloracne, diabetes mellitus, type II; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).

The record reflects that the Veteran had service in the Republic of Vietnam.  Therefore, exposure to herbicides is established. 38 C.F.R. § 3.307(a) (6) (iii).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran has asserted that he has carcinogenic tumors and liver cancer due to herbicide exposure while serving in the Republic of Vietnam.  

February 2006 medical records from the University of Texas Cancer Center diagnosed metastic carcinoids tumors consistent with small bowel primary, and carcinoma of the liver.  

As noted above, the Veteran is presumed to have been exposed to herbicides in service.  Initial review of the record reveals that neither of the claimed conditions is among those disorders for which service connection can be granted on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309 (f). Accordingly, service connection for carcinogenic tumors and liver cancer on a presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans'' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994). The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, the probative and persuasive medical evidence of record does not show that the Veteran's currently diagnosed carcinogenic tumors and liver cancer are directly related to military service, to include as due to herbicide exposure. The Veteran's service treatment records show no evidence of carcinogenic tumors or liver cancer, to include on a June 1975 medical evaluation board which found the Veteran unfit for further service and separated him from service for an unrelated glomerulonephritis disorder. 

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his carcinogenic tumors and liver cancer are directly related to herbicide exposure during his service in Vietnam.  He has not asserted that he experienced carcinogenic tumors or liver cancer in military service, to include as due to herbicide exposure.  After a review of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of carcinogenic tumors and liver cancer after service separation.  Further, the Board concludes that his assertions are not credible.  Lay statements can be competent evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  However, the statements of the Veteran in this case, are of limited probative value, as they are contradicted by the objective evidence of record.  The negative June 1975 Army medical evaluation board and the February 2006 University of Texas Cancer Center records revealing the first diagnoses of his carcinogenic tumors and liver cancer are of more probative weight.  

On this basis, the Board finds that the probative and persuasive evidence of record does not reflect continuity of symptomatology of the Veteran's currently diagnosed carcinogenic tumors or liver cancer. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, none of the physicians who have treated or examined the Veteran with respect to his carcinogenic tumors or liver cancer have related it to his military service, to include herbicide exposure.  Accordingly, service connection for carcinogenic tumors or liver cancer, on a direct or presumptive basis, is not warranted.

Because the Veteran's diagnosed carcinogenic tumors and liver cancer are not among those subject to presumptive service connection, and the probative and persuasive evidence of record does not relate his currently diagnosed carcinogenic tumors or liver cancer on a direct basis to his military service, the preponderance of the evidence is against his claims for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER 

Service connection for carcinogenic tumors is denied.

Service connection for liver cancer is denied.
 

REMAND

In April 2004 the Veteran filed a claim for among other issues, service connection for erectile dysfunction and hypertension secondary to exposure to Agent Orange.  

A review of the service medical records reveal that the Veteran was treated for erectile dysfunction in October 1970.  The impression at that time was impotence secondary to his emotional state.

The record does not reveal evidence of a diagnosis of current erectile dysfunction.  

A June 2004 VA examination report noted that the Veteran reported that he was able to obtain and maintain erections; although he had been occasionally treated with Viagra.

The examination also noted a history of hypertension identified in 1978.  A review of the service treatment records do not reveal any diagnosis of hypertension, but do reveal some elevated blood pressure readings.

By rating action in November 2006, service connection, in part, was denied for erectile dysfunction and hypertension as the available scientific evidence did not support the conclusion that erectile dysfunction and hypertension were associated with herbicide exposure.  In addition the RO stated that there was no evidence that erectile dysfunction occurred in or was aggravated by service.  Likewise, there was no evidence of hypertension in service or within the one year presumptive period for hypertension.  The Veteran was first diagnosed with hypertension in 1978, or 3 years after service.  Finally there was no medical evidence that hypertension was due to or caused by any other service connected medical condition.

The Board finds that the question of whether the Veteran's erectile dysfunction and/or current hypertension are directly related to service requires further development.  Although he has not specifically alleged that his erectile dysfunction or hypertension is directly related to service, the Board finds that these issues should nevertheless be addressed by a medical professional.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all possible legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports for erectile dysfunction and for hypertension.

2.  Contact the Veteran and request that he identify any private providers who treated him for his erectile dysfunction and hypertension.  Following receipt of the necessary medical releases from the Veteran, request those records and any other treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his erectile dysfunction is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination,  Any and all indicated evaluations, studies, and tests should be accomplished. The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction disability is related to his military service, or to his complaints and treatment during that service.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

4.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his hypertension is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished. The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, or to his complaints and treatment during that service.  A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made.

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations were sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

7.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


